Exhibit 10.5

HAMILTON BANK

NON-QUALIFIED SUPPLEMENTAL

EMPLOYEE STOCK OWNERSHIP PLAN

January 1, 2012



--------------------------------------------------------------------------------

HAMILTON BANK

NON-QUALIFIED SUPPLEMENTAL

EMPLOYEE STOCK OWNERSHIP PLAN

1. Purpose

This Non-Qualified Supplemental Employee Stock Ownership Plan (“Plan”) is
intended to provide Participants (as defined herein) or their Beneficiaries with
the economic value of the annual allocations credited to such Participant’s
account under the Hamilton Bank Employee Stock Ownership Plan (“ESOP”) which may
not be accrued under said ESOP due to the limitations imposed by Section 415 of
the Internal Revenue Code (the “Code”) and the limitation on includible
compensation imposed by Section 401(a)(17) of the Code. The benefits provided
under this Plan (as described below) are intended to constitute deferred
compensation for “a select group of management or highly compensated employees”
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). This Plan is intended to comply with Section 409A of the Internal
Revenue Code (“Code”) and the regulatory guidance and other guidance issued
thereunder.

2. Definitions

Where the following words and phrases appear in the Plan, they shall have the
respective meaning as set forth below unless the context clearly indicates the
contrary. Except to the extent otherwise indicated herein, and to the extent
inconsistent with the definitions provided below, the definitions contained in
the ESOP are applicable under the Plan.

2.1 “Annual ESOP Credit” means the amount credited to the Participant’s account
in the Plan, determined as set forth in Section 5.1 hereof.

2.2 “Applicable Limitations” means one or more of the following, as applicable:
(i) the maximum limitations on annual additions to a tax-qualified defined
contribution plan under Section 415(c) of the Code; or (ii) the maximum
limitation on the annual amount of compensation that may, under
Section 401(a)(17) of the Code, be taken into account in determining
contributions to and benefits under tax-qualified plans.

2.3 “Bank” means Hamilton Bank.

2.4 “Beneficiary” means the person designated by the Participant under the ESOP
to receive the Supplemental ESOP Benefit in the event of the Participant’s
death.

2.5 “Board of Directors” means the Board of Directors of the Bank.

2.6 “Change in Control” shall mean (1) a change in ownership of the Bank or the
Company under paragraph (a) below, or (2) a change in effective control of the
Bank or the Company under paragraph (b) below, or (3) a change in the ownership
of a substantial portion of the assets of the Bank or the Company under
paragraph (c) below:

 

  (a) Change in the ownership of the Bank or the Company. A change in the
ownership of the Bank or the Company shall occur on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation Section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of such corporation; or



--------------------------------------------------------------------------------

  (b) Change in the effective control of the Bank or the Company. A change in
the effective control of the Bank or the Company shall occur on the date that
either (i) any one person, or more than one person acting as a group (as defined
in Treasury Regulation Section 1.409A-3(i)(5)(vi)(D)), acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of stock of the Bank or the Company possessing
30% or more of the total voting power of the stock of the Bank or the Company;
or (ii) a majority of members of the Bank’s or the Company’s board of Directors
is replaced during any 12-month period by Directors whose appointment or
election is not endorsed by a majority of the members of the corporation’s board
of Directors prior to the date of the appointment or election, provided that
this sub-section (ii) is inapplicable where a majority shareholder of the Bank
or the Company is another corporation; or

 

  (c) Change in the ownership of a substantial portion of the Bank’s or the
Company’s assets. A change in the ownership of a substantial portion of the
Bank’s or the Company’s assets shall occur on the date that any one person, or
more than one person acting as a group (as defined in Treasury Regulation
Section 1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Bank or the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the corporation immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets. There
is no Change in Control event under this paragraph (c) when there is a transfer
to an entity that is controlled by the shareholders of the transferring
corporation immediately after the transfer; or

 

  (d) For all purposes hereunder, the definition of Change in Control shall be
construed to be consistent with the requirements of Treasury Regulation
Section 1.409A-3(i)(5), except to the extent modified herein.

 

2



--------------------------------------------------------------------------------

2.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a specific provision of the Code shall include such
provision, any valid regulation or ruling promulgated thereunder and any
comparable provision of future law that amends, supplements or supersedes such
provision.

2.8 “Committee” means the Compensation Committee of the Board of Directors.

2.9 “Company” means Hamilton Bancorp, Inc.

2.10 “Effective Date” means January 1, 2012

2.11 “Employee” means an employee of the Employer on whose behalf benefits are
payable under the ESOP.

2.12 “Employer” means the Bank or the Company, as applicable, and any successors
by merger, purchase, reorganization or otherwise. If a subsidiary or affiliate
of the Employer adopts the Plan, it shall be deemed the Employer with respect to
its employees.

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. Reference to a specific provision of ERISA shall
include such provision, any valid regulation or ruling promulgated thereunder
and any comparable provision of future law that amends, supplements or
supersedes such provision.

2.14 “ESOP” means the tax-qualified Hamilton Bank Employee Stock Ownership Plan,
and any successor thereto.

2.15 “Fair Market Value” means, with respect to a share of Stock on the
Valuation Date:

 

  (a) the final reported sales price on the date in question (or if there is no
reported sale on such date, on the last preceding date on which any reported
sale occurred) as reported in the principal consolidated reporting system with
respect to securities listed or admitted to trading on the principal United
States securities exchange on which the shares of Stock are listed or admitted
to trading, as of the close of the market in New York City and without regard to
after-hours trading activity; or

 

  (b) if the shares of Stock are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a share of Stock on such
date, as of the close of the market in New York City and without regard to
after-hours trading activity, or, if no such quotation is provided, on another
similar system, selected by the Committee, then in use; or

 

3



--------------------------------------------------------------------------------

  (c) if (a) and (b) are not applicable, the Fair Market Value of a share of
Stock as the Committee may determine in good faith and in accordance with Code
Section 422 and the applicable requirements of Code Section 409A and the
regulations promulgated thereunder.

2.16 “Participant” means an Employee who has been designated for participation
in this Plan pursuant to Section 3.1.

2.17 “Phantom Shares” means the unit of measurement of a Participant’s Account
hereunder denominated in hypothetical shares of Company Stock. On any Valuation
Date, one Phantom Share shall have a value equal to the Fair Market Value of one
share of Company Stock on such date.

2.18 “Plan” means Hamilton Bank Non-Qualified Supplemental Employee Stock
Ownership Plan, as set forth herein and as may be amended from time to time.

2.19 “Plan Year” means the period from January 1 to December 31.

2.20 “Separation from Service” means the Employee’s death, Retirement or other
termination of employment with the Bank within the meaning of Code Section 409A.
No Separation from Service shall be deemed to occur due to military leave, sick
leave or other bona fide leave of absence if the period of such leave does not
exceed six months or, if longer, so long as the Employee’s right to reemployment
is provided by law or contract. If the leave exceeds six months and the
Employee’s right to reemployment is not provided by law or by contract, then the
Employee shall have a Separation from Service on the first date immediately
following such six-month period.

Whether a termination of employment has occurred is determined based on whether
the facts and circumstances indicate that the Employer and Employee reasonably
anticipated that no further services would be performed after a certain date or
that the level of bona fide services the employee would perform after such date
(whether as an employee or as an independent contractor) would permanently
decrease to no more than 50% of the average level of bona fide services
performed over the immediately preceding 36 months (or such lesser period of
time in which the Participant performed services for the Bank). The
determination of whether a Participant has had a Separation from Service shall
be made by applying the presumptions set forth in the Treasury Regulations under
Code Section 409A.

2.21 “Specified Employee” means any Participant who also satisfies the
definition of “key employee” as such term is defined in Code Section 416(i)
(without regard to paragraph 5 thereof). In the event a Participant is a
Specified Employee, no distribution shall be made to such Participant upon
Separation from Service (other than due to death or Disability) prior to the
first day of the seventh month following Separation from Service.

2.22 “Stock” means the common stock of the Company, par value $.01 per share.

2.23 “Supplemental ESOP Account” means the bookkeeping account to which a
Participant’s Annual ESOP Credits and earnings thereon are credited.

 

4



--------------------------------------------------------------------------------

2.24 “Supplemental ESOP Benefit” means value of the Participant’s Account as of
the most recent Valuation Date.

2.25 “Valuation Date” means for so long as there is a generally recognized
market for the Stock each business day. If at any time there shall be no
generally recognized market for the Stock, then “Valuation Date” means the last
day of each Plan and such other year as determined from time to time by the
Committee.

3. Participation and Vesting

3.1 Designation to Participate. Upon the designation of the Committee, and
subject to the approval of the Board of Directors, Employees may become
Participants at any time during the Plan Year. Each Employee initially selected
by the Committee to participate in the Plan shall be set forth on Exhibit A
attached hereto and made a part hereof.

3.2 Continuation of Participation. An Employee who has become a Participant
shall remain a Participant so long as benefits are payable to or with respect to
such Participant under the Plan.

3.3 Vesting. Each Participant’s Supplemental ESOP Benefit shall be 100% vested
at all times.

4. Account

4.1 Supplemental ESOP Account. The Bank shall maintain for each Participant a
Supplemental ESOP Account to which it shall credit all amounts credited thereto
in accordance with Section 5.1 and 5.2 of the Plan.

4.2 Unsecured Creditor. The Participant’s interest in his or her Supplemental
ESOP Account is limited to the right to receive payments under the Plan, and the
Participant’s position is that of a general unsecured creditor of the Bank.

5. Contributions and Investment

5.1 Annual ESOP Credit. On the date on which shares of Stock are allocated to
the Participant’s ESOP account for the relevant ESOP Plan Year, the Bank shall
credit the Participant’s Supplemental ESOP Account with the Annual ESOP Credit.
The Annual ESOP Credit is equal to the sum of the difference (denominated in
Phantom Shares) between “(a)” and “(b),” where:

 

  (a) is the number of shares of Stock that would have been allocated to the
ESOP account of the Participant for a Plan Year under the ESOP and the dividends
and earnings thereon paid during the Plan Year, but for the Applicable
Limitations; and

 

  (b) is the number of shares of Stock actually allocated to the account of the
Participant for the relevant ESOP Plan Year and the dividends and earnings
thereon paid during the Plan Year.

 

5



--------------------------------------------------------------------------------

5.2 Investment of Annual ESOP Credits. All Annual ESOP Credits allocated to the
Participant’s Supplemental ESOP Account shall be deemed invested in Phantom
Shares and all dividends deemed paid on Phantom Shares credited to each
Participant’s Supplemental ESOP Account shall be immediately deemed to be
reinvested in Phantom Shares. The Employer may establish a rabbi trust and set
aside assets to informally fund the benefit obligations under this Plan, but the
Bank is not obligated to do so.

5.3 Statement of Deferred Compensation Account. The Bank shall provide each
Participant, within ninety (90) days following the end of the Plan Year, a
statement setting forth the balance of the Participant’s Supplemental ESOP
Account as of the last day of the previous Plan Year.

6. Distribution of the Supplemental ESOP Benefit

6.1 Time of Payment of the Supplemental ESOP Benefit. The Supplemental ESOP
Benefit shall be payable to the Participant (or the Participant’s Beneficiary)
in a lump sum within thirty (30) days of the first to occur of:

 

  (a) the Participant’s “Separation from Service,” other than due to death or
Disability;

 

  (b) the Participant’s Disability;

 

  (c) the Participant’s death; or

 

  (d) a Change in Control of the Bank or the Company.

Notwithstanding anything herein to the contrary, if the Participant is a
Specified Employee and the distribution under this Section is due to the
Participants Separation from Service (other than due to death or Disability),
then solely to the extent necessary to avoid penalties under Code Section 409A,
the distribution (or any part thereof) shall be delayed and paid on the first
day of the seventh month following Separation from Service.

6.2 Form of Supplemental ESOP Payments. A Participant’s Supplemental ESOP
Benefit under Section 4.1 of this Plan shall be a benefit paid in cash equal to
the Fair Market Value of the Participant’s Supplemental ESOP Account as of the
most recent Valuation Date.

7. Administration of the Plan

7.1 Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of this Plan, that
may arise in connection with the administration of the Plan; provided, however,
that any such interpretations, rules and/or regulations shall be consistent with
the requirements of Code Section 409A and any Treasury Regulations or other
guidance issued thereunder.

 

6



--------------------------------------------------------------------------------

7.2 Agents. The Committee may, from time to time, employ other agents and
delegate to them such administrative duties as it sees fit, and may from time to
time consult with counsel who may be counsel to the Employer.

7.3 Binding Effect of Decisions. The decision or action of the Committee
regarding of any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.

7.4 Indemnity of Committee. The Employer shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan,
except in the case of gross negligence or willful misconduct.

8. Claims Procedure

8.1 Claim. Any person claiming a benefit, requesting an interpretation or ruling
under the Plan, or requesting information under the Plan shall present the
request in writing to the Committee which shall respond in writing within thirty
(30) days.

8.2 Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

 

  (a) the reason for denial, with specific reference to the Plan provisions on
which the denial is based.

 

  (b) a description of any additional material or information required and an
explanation of why it is necessary.

 

  (c) an explanation of the Plan’s claim review procedure.

8.3 Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.

8.4 Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reason and the relevant plan provisions. All decisions on review shall be final
and bind all parties concerned.

8.5 Arbitration. If a claimant continues to dispute the benefit denial based
upon completed performance of this Plan or the meaning and effect of the terms
and conditions thereof, then the claimant may submit the dispute to mediation,
administered by the American Arbitration Association (“AAA”) (or a mediator
selected by the parties) in accordance with the AAA’s Commercial Mediation
Rules. If mediation is not successful in resolving the dispute, it

 

7



--------------------------------------------------------------------------------

shall be settled by arbitration administered by the AAA under its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrator(s) may
be entered in any court having jurisdiction thereof.

9. Amendment or Termination

9.1 Amendment of Plan. The Board shall have the right to amend or terminate the
Plan, in whole or in part, provided, however, that no amendment shall reduce any
Participant’s vested and accrued benefits.

9.2 Plan Termination. Subject to the requirements of Code Section 409A and the
Treasury Regulations, in the event of the termination of this Plan, the Plan
shall cease to operate and all benefits shall be immediately payable to the
Participant by the Bank as if the Participant had terminated employment as of
the effective date of the complete termination. Such complete termination of the
Plan shall occur only under the following circumstances and conditions:

 

  (a) The Board may terminate the Plan within twelve (12) months of a corporate
dissolution taxed under Code Section 331, or with approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts deferred under
the Plan are included in the Participant’s gross income in the latest of (i) the
calendar year in which the Plan terminates; (ii) the calendar year in which the
amount is no longer subject to a substantial risk of forfeiture; or (iii) the
first calendar year in which the payment is administratively practicable.

 

  (b) The Board may terminate the Plan by irrevocable action within the thirty
(30) days preceding, or twelve (12) months following, a Change in Control,
provided that the Plan shall only be treated as terminated if all substantially
similar arrangements sponsored by the Employer are terminated so that the
Participant and all participants under substantially similar arrangements are
required to receive all amounts of compensation deferred under the terminated
arrangements within twelve (12) months of the date of the termination of the
arrangements.

 

  (c)

The Board may terminate the Plan provided that (i) the termination and
liquidation does not occur proximate to a downturn in the financial health of
the Bank or Company; (ii) all arrangements sponsored by the Bank that would be
aggregated with this Plan under Treasury Regulations Section 1.409A-1(c) if the
Participant covered by this Plan was also covered by any of those other
arrangements are also terminated; (iii) no payments other than payments that
would be payable under the terms of the arrangement if the termination had not
occurred are made within twelve (12) months of the termination of the
arrangement; (iv) all payments are made within twenty-four (24) months of the
termination of the arrangements; and (v) the Bank does not adopt a new
arrangement that

 

8



--------------------------------------------------------------------------------

  would be aggregated with any terminated arrangement under Treasury Regulations
Section 1.409A-1(c) if the Participant participated in both arrangements, at any
time within three years following the date of termination of the arrangement.

10. Miscellaneous

10.1 Unfunded Plan. This Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
management or highly compensated employees. However, the Employer may elect to
fund for the benefits of Participants as described in Section 10.3 below. This
Plan will continue to be unfunded for tax purposes and Title I of ERISA even if
benefits are funded by the Employer under Section 10.3 below.

10.2 Unsecured General Creditor. The Participant and his Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interest or
claims in any property or assets of the Employer, nor shall they be
beneficiaries of, or have any rights, claims or interests in any life insurance
policies, annuity contracts or the proceeds therefrom owned or which may be
acquired by the Employer. Such policies or other assets of the Employer shall
not be held under any trust for the benefit of Participants, their
Beneficiaries, heirs, successors or assigns, or held in any way as collateral
security for the fulfilling of the obligations of Employer under this Plan. Any
and all of the Employer’s assets shall be, and remain, the general, unpledged,
unrestricted assets of the Employer. The Employer’s obligation under the Plan
shall be that of an unfunded and unsecured promise of the Employer to pay money
in the future.

10.3 Trust Fund. The Employer shall be responsible for the payment of all
benefits provided under the Plan. At its discretion, the Employer may establish
one (1) or more rabbi trusts, with such trustees as the Board may approve, for
the purpose of providing for payment of such benefits. Such trust or trusts may
be irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such rabbi trust, the Employer shall have no further
obligation with respect thereto, but to the extent not so paid, such benefits
shall remain the obligation of, and shall be paid by, the Employer.

10.4 Nonassignability. Neither the Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

10.5 Expenses of Plan. All expenses of the Plan will be paid by the Employer.

 

9



--------------------------------------------------------------------------------

10.6 Payment of Employment and Code Section 409A Taxes. Any distribution under
this Plan shall be reduced by the amount of any taxes required to be withheld
from such distribution. This Plan shall permit the acceleration of the time or
schedule of a payment to pay employment related taxes as permitted under
Treasury regulation Section 1.409A-3(j) or to pay any taxes that may become due
at any time that the arrangement fails to meet the requirements of Code
Section 409A and the regulations and other guidance promulgated thereunder. In
the latter case, such payments shall not exceed the amount required to be
included in income as the result of the failure to comply with the requirements
of Code Section 409A.

10.7 Acceleration of Payments. Except as specifically permitted herein or in
other sections of this Plan, no acceleration of the time or schedule of any
payment may be made hereunder. Notwithstanding the foregoing, payments may be
accelerated hereunder by the Bank, in accordance with the provisions of Treasury
Regulation Section 1.409A-3(j)(4) and any subsequent guidance issued by the
United States Treasury Department. Accordingly, payments may be accelerated, in
accordance with requirements and conditions of the Treasury Regulations (or
subsequent guidance) in the following circumstances: (i) as a result of certain
domestic relations orders; (ii) in compliance with ethics agreements with the
Federal government; (iii) in compliance with ethics laws or conflicts of
interest laws; (iv) in limited cash-outs (but not in excess of the limit under
Code Section 402(g)(1)(B)); (v) in the case of certain distributions to avoid a
non-allocation year under Code Section 409(p); (vi) to apply certain offsets in
satisfaction of a debt of the Participant to the Bank; (vii) in satisfaction of
certain bona fide disputes between the Participant and the Bank; or (viii) for
any other purpose set forth in the Treasury Regulations and subsequent guidance.

10.8 Participation by Subsidiaries and Affiliates. If any employer is now or
hereafter becomes a subsidiary or affiliated company of the Employer and its
employees participate in the ESOP, the Board of Directors may authorize such
subsidiary or affiliated company to participate in this Plan upon appropriate
action by such employer necessary to adopt the Plan.

10.9 Delivery of Elections to Committee. All elections, designation, requests,
notices, instructions and other communications required or permitted under the
Plan from the Employer, a Participant, Beneficiary or other person to the
Committee shall be on the appropriate form, shall be mailed by first-class mail
or delivered to such address as shall be specified by such Committee, and shall
be deemed to have been given or delivered only upon actual receipt thereof by
such Committee at such location.

10.10 Delivery of Notice to Participants. All notices, statements, reports and
other communications required or permitted under the Plan from the Employer or
the Committee to any Participant, Beneficiary or other person, shall be deemed
to have been duly given when delivered to, or when mailed by first-class mail,
postage prepaid, and addressed to such person at this address last appearing on
the records of the Committee.

10.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Employer and its successors and assigns. The term “successors” as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Employer, and successors of
any such corporation or other business entity.

 

10



--------------------------------------------------------------------------------

11. Construction of the Plan

11.1 Construction of the Plan. The provisions of this Plan shall be construed,
regulated, and administered according to the laws of the State of Maryland, to
the extent not superseded by Federal law.

11.2 Counterparts. This Plan has been established by the Employer in accordance
with the resolutions adopted by the Board of Directors and may be executed in
any number of counterparts, each of which shall be deemed to be an original. All
the counterparts shall constitute one instrument, which may be sufficiently
evidenced by any one counterpart.

11.3 Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank, acting through its authorized officer, has adopted
this Plan.

 

    HAMILTON BANK

October 10, 2012

    By:  

/s/ Robert A. DeAlmeida

Date      

 

12